Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.     Claims 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10829578 Nickeri et al. in view of US Pat. Application Publication No. 2015/0232595 Leitner et al.

The patented claims recite ingredients falling within the scope of those of the instant claim 1.  The patented claims do not recite the instantly claimed amounts of inorganic aggregate.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the instantly claimed amounts of aggregates of the patented claims because the patented claims do not limit the amounts of aggregates and thereby encompass all possible aggregate amounts, Lietner, paragraph [0071] coupled with the teachings of the entire document shows it to be known to use the instantly claimed amounts of aggregates in similar compositions as those of the patented claims, and the instantly claimed amounts of aggregates in the compositions of the patented claims would have been expected to have similar properties as those provided to the compositions of Lietner having these amounts of aggregate.

Patented claim 1 encompasses the limitations of the instant claims 27-38.  Patented claims 2 and 3 give the limitations of the instant claims 39 and 40.

4.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.      Claims 26-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2016/0152754 Pfeil with EP 508183 Cramer et al. being cited as evidence of the structure of the UMA-prepol of Pfeil.

Regarding claims 26-28:

Pfeil discloses a reactive resin system of two parts.  See Pfeil, claims 20, 21, and 22.  One component of Pfeil contains Pfeil’s initiator which falls within the scope of the instantly claimed hardener component (B) because it causes the reactive resin to cure and “harden”.  See Pfeil, paragraphs [0032], [0040], and claim 21.  The other component of Pfeil contains reactive, radically curable compounds, a catalyst, and inhibitors.  See Pfeil, paragraphs [0032], [0042]-[0047], [0067]-[0087], and [0088]-[0089].  The catalyst of Pfeil accelerates the curing reaction and therefore falls within the scope of the instantly claimed accelerator. 
The compositions of Pfeil can contain inorganic aggregates with particle diameters upt to 10 mm which includes the instantly claimed particle sizes.  See Pfeil, paragraph [0092] and [0093].  Pfeil exemplifies the instantly claimed amounts of the instantly claimed aggregates at Paragraph [0132], Table 4, Example 20.  The A component of Example 20 contains 16.0 g of Millisil W2 which is defined as quartz powder of mean grain size 16 µm.  This filler is 16.0 g/31.5 g * 100% =50.8 weight % of component A which falls within the scope of the instantly claimed amounts of aggregate.  If the Cab- O-Sil TS-720 is smaller than the instantly claimed particle size, it is encompassed by the open language of the instant claims.  If it has the instantly claimed particle size, its small amount does not exceed the upper aggregate amounts of the instant claims.  The exemplification of aggregate amounts of the instant claims discloses the instantly claimed aggregate amounts with sufficient specificity to anticipate them.  
Pfeil, paragraph [0132], Table 4, Example 20 discloses UMA-prepol.  Pfeil discloses UMA-prepol as “A prepolymer produced from MDI and HPMA according to DE 4111828, diluted with 35% by weight BDDMA” at paragraph [0111].  Cramer is an English translation of relevant portions of DE 4111828 cited in paragraph [0111] of Pfeil.  Note its priority claim to DE 4111828.
The English claims of Cramer, particularly claim 1, recites a figure having terminal methacrylic groups attached to diisocyanate residue with optional -O-R-O- between them.  It would have been clear to the ordinary skilled artisan reading Pfeil and Cramer that the UMA-prepolymer of Pfeil is diphenylmethane diisocyanate terminated with two hydroxypropyl methacrylate units.  Pfeil’s UMA-prepolymer falls within the scope of the instantly claimed formula (I).  It is noted that the instant claim language only requires one of the at least two radically curable compounds to be chosen from those of formula (I), formula (V), and formula (VII).  The additional BDDMA and other exemplified radically curable compounds of Pfeil give the instantly claimed “at least two radically curable compounds” of the instant claim 26.

The B component of Pfeil’s paragraph [0132], Table 4, Example 20 contains the ingredients required by the instantly claimed component (A) and the B component of Pfeil’s Example 20 contains the ingredients required by the instantly claimed component (B).  The additional ingredients in Pfeil’s example are encompassed by the open language of the instant claim 26.  Pfeil therefore anticipates the instant claim 26.

The MDI of Pfeil’s UMA-prepolymer gives the X moieties of the instant claims 27 and 28. 

Regarding claims 29-38:

The instant claims 29-38 further define the moieties and variables therein but do not require that the compounds containing these moieties and variables be present in the claimed reactive resin system.  The prior art therefore anticipates the ultimate inventions of the instant claims 29-38.

Regarding claims 39-40:

Pfeil discloses mixing the two components together which falls within the scope of the instant claim 39.  See Pfeil, paragraphs [0104]-[0105].  The mixed composition is used to fasten an anchor in a borehole for some construction purpose.  See Pfeil, paragraphs [0106], noting the anchors and construction sector uses, and [0107], noting the bore holes.  See also Pfeil, paragraphs [0108]-[0109].


7.      Claims 26-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2016/0152754 Pfeil in view of EP 508183 Cramer et al.

Regarding claims 26:

Pfeil discloses a reactive resin system of two parts.  See Pfeil, claims 20, 21, and 22.  One component of Pfeil contains Pfeil’s initiator which falls within the scope of the instantly claimed hardener component (B) because it causes the reactive resin to cure and “harden”.  See Pfeil, paragraphs [0032], [0040], and claim 21.  The other component of Pfeil contains reactive, radically curable compounds, a catalyst, and inhibitors.  See Pfeil, paragraphs [0032], [0042]-[0047], [0067]-[0087], and [0088]-[0089].  The catalyst of Pfeil accelerates the curing reaction and therefore falls within the scope of the instantly claimed accelerator. 
The compositions of Pfeil can contain inorganic aggregates with particle diameters upt to 10 mm which includes the instantly claimed particle sizes.  See Pfeil, paragraph [0092] and [0093].  Pfeil exemplifies the instantly claimed amounts of the instantly claimed aggregates at Paragraph [0132], Table 4, Example 20.  The A component of Example 20 contains 16.0 g of Millisil W2 which is defined as quartz powder of mean grain size 16 µm.  This filler is 16.0 g/31.5 g * 100% =50.8 weight % of component A which falls within the scope of the instantly claimed amounts of aggregate.  If the Cab- O-Sil TS-720 is smaller than the instantly claimed particle size, it is encompassed by the open language of the instant claims.  If it has the instantly claimed particle size, its small amount does not exceed the upper aggregate amounts of the instant claims.  The exemplification of aggregate amounts of the instant claims discloses the instantly claimed aggregate amounts with sufficient specificity to anticipate them.  
Pfeil, paragraph [0132], Table 4, Example 20 discloses UMA-prepol.  Pfeil discloses UMA-prepol as “A prepolymer produced from MDI and HPMA according to DE 4111828, diluted with 35% by weight BDDMA” at paragraph [0111].  Cramer is an English translation of relevant portions of DE 4111828 cited in paragraph [0111] of Pfeil.  Note its priority claim to DE 4111828.
The English claims of Cramer, particularly claim 1, recites a figure having terminal methacrylic groups attached to diisocyanate residue with optional -O-R-O- between them.  It would have been clear to the ordinary skilled artisan reading Pfeil and Cramer that the UMA-prepolymer of Pfeil is diphenylmethane diisocyanate terminated with two hydroxypropyl methacrylate units.  Pfeil’s UMA-prepolymer falls within the scope of the instantly claimed formula (I).  It is noted that the instant claim language only requires one of the at least two radically curable compounds to be chosen from those of formula (I), formula (V), and formula (VII).  The additional BDDMA and other exemplified radically curable compounds of Pfeil give the instantly claimed “at least two radically curable compounds” of the instant claim 26.

Pfeil does not describe the instantly claimed inventions in the instantly claimed terminology.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the instantly claimed inventions from the disclosure of Pfeil because Pfeil encompasses the instantly claimed inventions, as discussed above, and the combination of ingredients of Pfeil in the different components would have been expected to give adhesives which do not prematurely react but which give the properties of the adhesive ingredients of Pfeil.

The MDI of Pfeil’s UMA-prepolymer gives the X moieties of the instant claims 27 and 28. 

Regarding claims 29-38:

The instant claims 29-38 further define the moieties and variables therein but do not require that the compounds containing these moieties and variables be present in the claimed reactive resin system.  The prior art rejection above therefore encompasses the ultimate inventions of the instant claims 29-38.

Regarding claims 39-40:

Pfeil discloses mixing the two components together which falls within the scope of the instant claim 39.  See Pfeil, paragraphs [0104]-[0105].  The mixed composition is used to fasten an anchor in a borehole for some construction purpose.  See Pfeil, paragraphs [0106], noting the anchors and construction sector uses, and [0107], noting the bore holes.  See also Pfeil, paragraphs [0108]-[0109].

8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762